                   Case 16-13090   Doc 59     Filed 09/13/19    Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division

In Re:                              *
                                    *
Oscar L. Bermudez                   *             Case No. 16-13090 WIL
                                    *
             Debtor                 *             Chapter 13
____________________________________*
                                    *
US Bank Trust, NA                   *
                                    *
             Movant                 *
                                    *
vs.                                 *
                                    *
Oscar L. Bermudez                   *
                                    *
             Respondent             *
___________________________________ *

         DEBTOR’S ANSWER IN OPPOSITION TO THE MOTION FOR RELIEF
             FROM AUTOMATIC STAY FILED BY US BANK TRUST, NA

         COMES NOW Oscar L. Bermudez, the Debtor, through the undersigned counsel, Albert

K. Coto, Esq., and hereby submits this Answer in Opposition to the Motion for Relief from

Automatic Stay (the “Motion”) filed by US Bank Trust, NA, the Movant, and respectfully

represents as follows:

                                     FIRST DEFENSE

   1. Paragraph 4 is admitted.

   2. Paragraphs 6 and 8 are denied and strict proof of the allegations contained therein is

         demanded.

   3. Paragraphs 1 and 2 do not require and answer and are otherwise denied.

   4. Debtor does not have enough information to admit or deny the allegations contained in

         paragraphs 3, 5, and 7.
                 Case 16-13090     Doc 59    Filed 09/13/19    Page 2 of 3



                                   SECOND DEFENSE

   5. The subject property is the Debtor’s residence, is necessary for an effective

       reorganization.

                                    THIRD DEFENSE

   6. Debtor wishes to cure any post-petition arrears by reaching an agreement with Movant to

       do so within nine months.

       WHEREFORE, the Debtor respectfully requests that this Honorable Court deny US

Bank Trust, NA’s Motion for Relief from Stay and grant such other and further relief as the

cause may require.


                                                 Respectfully submitted,


                                                 /s/ Albert K. Coto
                                                 Albert K. Coto
                                                 Maryland Fed. Bar No. 19217
                                                 4301 Garden City Drive, Suite 300
                                                 Landover, Maryland 20785
                                                 Tel.: (301)459-3333
                                                 E-mail: acoto@adesassoc.us
                                                 Attorney for the Debtor
                 Case 16-13090       Doc 59     Filed 09/13/19    Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on this 13th day of September 2019, I reviewed the Court’s

CM/ECF system and it reports that an electronic copy of the foregoing Response will be served

electronically by the Court’s CM/ECF system on the following:

Timothy P. Branigan, Chapter 13 Trustee

Randa S. Azzam, Esq.

Kevin R. Feig, Esq.

Michael T. Freeman, Esq.

Kimberly Brooke Lane, Esq.

Joshua Welborn, Esq.

       I HEREBY FURTHER CERTIFY that on this 13th day of September 2019, a copy of

the foregoing Response was mailed by first-class mail, postage prepaid, to:


Kevin Feig, Esq.
McCabe, Weisberg & Conway, LLC
312 Marshall Avenue, Suite 800
Laurel, MD 20707

                                                /s/ Albert K. Coto
                                                Albert K. Coto
